Case:19-11650-MER Doc#:203 Filed:01/15/20       Entered:01/15/20 16:37:30 Page1 of 9




                          UNITED STATES BANKRUPTCY COURT
                                 District of Colorado
 In re:
 SKIN PC,                            )             Case No. 19-11650 MER
 Debtor.                             )             Chapter 11
                                     )
 In re:                              )
 KEVIN JOHN MOTT,                    )             Case No. 19-11647 MER
                                     )             Chapter 11
 Debtor.                             )
                                     )
 In re:                              )
 LAKE LOVELAND DERMATOLOGY, P.C. )                 Case No. 19-11659 MER
 a Colorado professional corporation )             Chapter 11
 EIN XX-XXXXXXX                      )
   Debtor.                           )             Jointly administered
                                     )             Under Case No. 19-11650
                                     )             MER


            JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT


       Debtor-in-Possession, Lake Loveland Dermatology, P.C. (“LLD”) and 790

 Eisenhower, LLC (“Eisenhower”) (collectively, the “Parties”), through their

 undersigned counsel, submit this Joint Motion to Approve Settlement Agreement and

 in support thereof, state as follows:

                                  I.     Background.

       1.     On June 1, 2016, LLD as tenant, and Eisenhower as landlord and owner,

 entered into a Lease Agreement (“2016 Lease”) for certain nonresidential real

 property known by street address as 776 W. Eisenhower Boulevard, Loveland,

 Colorado 80537 (“Loveland Premises”).
Case:19-11650-MER Doc#:203 Filed:01/15/20       Entered:01/15/20 16:37:30 Page2 of 9




       2.    On March 8, 2019 (the “Petition Date”), LLD filed a petition with the

 United States Bankruptcy Court for the District of Colorado (the “Bankruptcy Court”)

 under chapter 11 of the Bankruptcy Code, Case No. 19-11659-MER (the “Chapter 11

 Case”).

       3.    The Chapter 11 Case is being jointly administered under the lead case

 styled In re Skin, P.C., Case No. 19-11650-MER.

       4.    LLD is operating and managing its business as a debtor in possession

 pursuant 11 U.S.C. §§ 1107(a) and 1108.

       5.    On August 9, 2019, LLD commenced an adversary proceeding against

 Eisenhower styled Lake Loveland Dermatology, P.C. v. 790 Eisenhower, LLC,

 Adversary Proceeding No. 19-1233-MER (“Adversary Proceeding”). On August 30,

 2019, Eisenhower filed its Motion to Dismiss Adversary Complaint and LLD timely

 filed its objection thereto. The Motion to Dismiss Adversary Complaint is pending

 before the Bankruptcy Court.

       6.    On November 13, 2019, the Bankruptcy Court entered its Order (Docket

 No. 176; Lead Bankruptcy Case No. 19-11650-MER) (“Order for Possession”)

 awarding “immediate possession” of the Loveland Premises to Eisenhower and

 deeming the 2016 Lease rejected.

       7.    On December 31, 2019, the Bankruptcy Court entered its Order denying

 LLD’s motion to reconsider the Order for Possession (Docket No. 196; Lead

 Bankruptcy Case No. 19-11650-MER) (“Order Denying Motion to Reconsider”).
Case:19-11650-MER Doc#:203 Filed:01/15/20          Entered:01/15/20 16:37:30 Page3 of 9




       8.       LLD filed a Notice of Appeal and an Amended Notice of Appeal

 concerning the Order for Possession and Order Denying Motion to Reconsider, which

 appeal was docketed in the U.S. District Court for the District of Colorado at Case

 No. 19-cv-03250-REB (“District Court Appeal”).

       9.       The proposed settlement agreement, attached hereto as Exhibit 1 (the

 “Settlement Agreement”), fully, finally and forever compromises, resolves, discharges

 and settles any and all claims between LLD and Eisenhower that relate to or arise

 out of the 2016 Lease, Loveland Premises, Adversary Proceeding, Order for

 Possession, Order Denying Motion to Reconsider and District Court Appeal

 (excluding any lease rejection damages claims), and any and all allegations that were

 made or that could have been made in connection with the same.

       10.      The Settlement Agreement was fully executed on January 13, 2020.

       11.      The material terms of the Settlement Agreement are as follows:

             a. LLD delivers to Eisenhower a settlement payment in the total amount

                of $17,030.00 (“Settlement Payment”) within fourteen (14) days from

                LLD’s execution of the Settlement Agreement;

             b. On May 31, 2020 (“Surrender Date”), LLD shall quit and surrender

                possession of the Loveland Premises to Eisenhower, including return of

                all keys and entry cards, in good and “broom clean” condition and repair,

                together with all alterations, fixtures, installations, additions, and

                improvements which may have been made in or attached on or to the
Case:19-11650-MER Doc#:203 Filed:01/15/20       Entered:01/15/20 16:37:30 Page4 of 9




            Loveland Premises. Prior to the Surrender Date, LLD will repair any

            damage to the Loveland Premises caused thereby;

         c. LLD shall remain in possession of the Loveland Premises through the

            Surrender Date under the terms of the 2016 Lease, including but not

            limited to LLD timely paying to Eisenhower’s property manager

            monthly rent in the amount of $27,932.94 per month for January 2020

            through and including May 2020, and LLD timely and directly paying

            to service providers any and all expenses as incurred for the

            maintenance of the exterior common areas of the building, including

            cleaning of parking and landscape areas, snow removal and all other

            ordinary maintenance services for the exterior common areas of the

            Loveland Premises through and including the Surrender Date;

         d. LLD shall cooperate with Eisenhower and consents that Eisenhower

            may enter and show the Loveland Premises to any prospective renters

            or buyers during and after business hours through the Surrender Date,

            provided that Eisenhower provides twenty-four (24) hour notice to LLD

            before such showings;

         e. The 2016 Lease shall be deemed terminated on the Surrender Date;

         f. Eisenhower shall have forty-five (45) days from the Surrender Date

            within which to file its proof of claim for rejection damages in connection
Case:19-11650-MER Doc#:203 Filed:01/15/20          Entered:01/15/20 16:37:30 Page5 of 9




                with the 2016 Lease and Loveland Premises, including but not limited

                to claims for damages under 11 U.S.C. §§ 365(d)(3) and 502(b)(6);

             g. No later than three (3) business days from entry of an order approving

                the Settlement Agreement, LLD shall cause the Adversary Proceeding

                to be dismissed with prejudice pursuant to a Stipulated Order of

                Dismissal With Prejudice in a form mutually agreeable by the Parties;

             h. No later than three (3) business days from entry of an order approving

                the Settlement Agreement, LLD shall cause the District Court Appeal

                to be dismissed with prejudice pursuant to a Stipulated Order of

                Dismissal With Prejudice in a form mutually agreeable by the Parties.

 II.   The Settlement Agreement is in the best interests of LLD’s estate and
                              its creditors.

       12.      “To minimize litigation and expedite the administration of a bankruptcy

 estate, ‘compromises are favored in bankruptcy.’” Myers v. Martin (In re Martin), 91

 F.3d 389, 393 (3d Cir. 1996) (quoting 9 Collier on Bankruptcy ¶ 9019.03[1] (15th ed.

 1993)). In assessing a request to approve a compromise under Rule 9019(a), “a court’s

 general charge is ‘to determine whether the settlement is fair and equitable and in

 the best interests of the estate.’” Official Comm. of Unsecured Creditors v. W. Pac.

 Airlines, Inc. (In re W. Pac. Airlines, Inc.), 219 B.R. 575, 579 (D. Colo. 1998) (quoting

 Kaiser Steel Corp. v. Frates (In re Kaiser Steel Corp.), 105 B.R. 971, 976 (D. Colo.

 1989)). Although the Court has discretion to approve a compromise under Rule

 9019(a), see Kaiser Steel, 105 B.R. at 978, its decision “must be an informed one based
Case:19-11650-MER Doc#:203 Filed:01/15/20           Entered:01/15/20 16:37:30 Page6 of 9




 upon an objective evaluation of developed facts.” Reiss v. Hagmann, 881 F.2d 890,

 892 (10th Cir. 1989).

       13.     In considering whether to approve a settlement, bankruptcy courts

 consider four primary factors: “the probable success of the underlying litigation on

 the merits, the possible difficulty in collection of a judgment, the complexity and

 expense of the litigation, and the interests of creditors in deference to their reasonable

 views.” Kopp v. All Am. Life Ins. Co. (In re Kopexa Realty Venture Co.), 213 B.R. 1020,

 1022 (B.A.P. 10th Cir. 1997); Kaiser Steel Corp. v. Frates (In re Kaiser Steel Corp.),

 105 B.R. 971, 977 (D. Colo. 1989). Courts also recognize that deference should be

 given to the business judgment of the Receiver. See, e.g., In re OptInRealBig.com,

 LLC, 345 B.R. 277, 291 (Bankr. D. Colo. 2006) (deferring to the business judgment of

 the bankruptcy trustee).

       14.     Considering these factors, the Court should approve the Settlement

 Agreements.

       15.     LLD and Eisenhower have been engaged in contentious litigation since

 August 2019. While both Parties are confident in their respective litigation positions,

 the Settlement Agreement is intended to resolve all disputes among the Parties and

 the potential claims and disputes that have arisen or are anticipated to arise in this

 case without further expense or litigation risk. And, the dismissal of the several

 pending actions between the Parties eliminates significant litigation costs for LLD’s

 Estate.
Case:19-11650-MER Doc#:203 Filed:01/15/20        Entered:01/15/20 16:37:30 Page7 of 9




       16.    Moreover, the Settlement Agreement allows LLD to maintain its ethical

 obligations to its patients while continuing to generate revenue at the Premises for

 several more months.

       17.    In light of the substantial expense, delay, and the uncertainty of

 litigation, the Parties believe the Settlement Agreement is fair, reasonable, and in

 the best interests of all Parties, including LLD’s Bankruptcy Estate.

       WHEREFORE, the Parties respectfully request that the Court enter an Order

 approving the Settlement Agreement.

       DATED this 15th day of January, 2020.

                                        Respectfully submitted,

                                        Allen Vellone Wolf Helfrich & Factor P.C.

                                        /s/Jordan Factor
                                        Jordan Factor, Esq.
                                        Michael Gilbert, Esq.
                                        Jeremy T. Jonsen, Esq.
                                        1600 Stout Street, Suite 1100
                                        Denver, Colorado 80202
                                        Phone: (303) 534-4499
                                        jfactor@allen-vellone.com
                                        mgilbert@allen-vellone.com
                                        jjonsen@allen-vellone.com
Case:19-11650-MER Doc#:203 Filed:01/15/20   Entered:01/15/20 16:37:30 Page8 of 9




                                   Markus Williams Young & Hunsicker LLC

                                   /s/Matthew T. Faga
                                   Matthew T. Faga, Esq.
                                   1700 Lincoln Street, Suite 4550
                                   Denver, CO 80203
                                   Phone: (303) 830-0800
                                   mfaga@markuswilliams.com
Case:19-11650-MER Doc#:203 Filed:01/15/20   Entered:01/15/20 16:37:30 Page9 of 9
